                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KENNETH TAGGART                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-4261
                                              :
NEW CENTURY FINANCIAL                         :
SERVICES, et al.


McHugh, J.                                                                   May 3, 2021
                                        MEMORANDUM


       This is a Fair Debt Collection Practices case. Plaintiff Kenneth Taggart has received

several extensions of time to effectuate service on Defendant Stock and Grimes. More than ten

months after filing the initial complaint and after three extensions granted by this Court, Plaintiff

still has not served the Defendant. This fourth motion for an extension will be denied and

Defendant Stock and Grimes will be dismissed without prejudice, though Plaintiff is barred from

attempting to add Stock and Grimes as a defendant in this case. In addition, Defendant New

Century Financial Services’ motion to dismiss for failure to prosecute will be denied.



       I.      Motion for Extension of Time

               a. Factual and Procedural Background

       Plaintiff filed a complaint in the Bucks County of Common Pleas on June 29, 2020. See

Notice of Removal Exh. 1, ECF 1-1. Defendants New Century Financial Services, Inc., and

Pressler, Felt & Warshaw LLP removed to federal court on August 31, 2020. See Notice of

Removal, ECF 1. Plaintiff effectuated service on those two Defendants in August 2020. See

Motion to Dismiss at 5, ECF 23-2 (filed by New Century Financial Services). Defendant Stock &

Grimes, LLP (“Stock & Grimes”) has never been served. Id.



                                                  1
       On November 20, 2020, I ordered that Plaintiff provide proof of service on Stock & Grimes

within fourteen days. See Order, ECF 16. I wrote in that Order that “[f]ailure to comply with the

terms of this Order shall result in dismissal of that defendant.” Id.

       Plaintiff moved for an extension of time, which I granted, giving Plaintiff until January 31,

2021. See Motion for Extension of Time, ECF 17; Order, ECF 18. Plaintiff filed a second motion

for an extension of time, which I again granted, giving Plaintiff until February 26, 2021, to provide

proof of service. See Motion for Extension of Time, ECF 19; Order, ECF 20. Plaintiff then sought

a third extension, which I again granted, giving Plaintiff until March 28, 2021. See Motion for

Extension of Time, ECF 21; Order, ECF 22. Plaintiff now files yet another motion, three weeks

after the March deadline had passed. See Motion for Extension of Time, ECF 26. This motion

principally consists of a verbatim copy of what Plaintiff represented in his February 26 motion.

See ECF 21. In all these motions, Plaintiff has provided only one exhibit displaying attempted

service, from July 2020. See Motion for Extension of Time Exh. C, ECF 17-1.



               b. Discussion

        Federal Rule of Civil Procedure 4(m) provides that “[i]f a defendant is not served within

90 days after the complaint is filed, the court . . . must dismiss the action without prejudice against

that defendant or order that service be made within a specified time.” When a party moves for an

extension of time after a deadline has already passed, as is the case here, courts “may, for good

cause, extend the deadline” “if the party has failed to act because of excusable neglect.” FED. R.

CIV. P. 6(b)(1).

       The determination of whether neglect is excusable is “at bottom an equitable one, taking

account of all relevant circumstances surrounding the party’s omission.” Pioneer Inv. Servs. Co.




                                                  2
v. Brunswick Assoc. Ltd. P’ship, 507 U.S. 380, 395 (1993). Relevant factors to consider include

danger of prejudice to the non-movants, the length of the delay and its potential impact on judicial

proceedings, the reason for the delay, including whether it was within the reasonable control of

the movant, and whether the movant acted in good faith. Id.

       Considering these factors, especially the reason for the delay and whether the delay has

been within reasonable control of the movant, I conclude that any further extension is unwarranted.

       Plaintiff asserts that Stock & Grimes has moved addresses, and may now be permanently

closed, such that service has been difficult. A defendant’s office closure with no forwarding

address creates reasonable difficulties, which is why I granted the first several extensions. But

Plaintiff has been aware of this issue since mid-August 2020, as shown by the Bucks County

Sheriff’s Return, which indicated that Defendant had moved addresses and that service could not

be effectuated. See ECF 17-1. Even at the time I issued my first Order that Plaintiff serve the

Defendant, on November 20th, 2020, over three months had passed since Plaintiff first learned of

Defendant’s move. Nine months have now passed since Plaintiff first learned of Defendant’s

move, and the amount of time here weighs strongly against granting further extensions. See Reyes

v. United States Postal Serv., No. 17-13267, 2018 WL 5801547, at *1 (D.N.J. Nov. 6, 2018)

(granting dismissal where Plaintiff had failed to serve defendant for ten months after filing the

complaint). At this point, it cannot be said that Plaintiff has “acted with reasonable haste to

investigate the problem and to take available steps toward a remedy.” In re Cendant Corp.

PRIDES Litig., 235 F.3d 176, 184 (3d Cir. 2000)

       Plaintiff further argues that the COVID-19 pandemic has led to delays in providing proof

of service. See ECF 21; 26. Once again, though this reason had some merit when first proffered,

the amount of time that has passed and the lack of evidence of diligence on Plaintiff’s behalf




                                                 3
weighs against granting the motion.       In February, Plaintiff claimed that service had been

accomplished as to an officer of the Defendant, but that receipt of confirmation from the Bucks

County and Montgomery County sheriffs’ offices was delayed due to the pandemic. See Motion

at 2, ECF 21. While I granted the extension in February, Plaintiff now makes the same claims

about pandemic-related delays some seven weeks later. Indeed, as mentioned above, Plaintiff’s

latest motion is largely a copy-and-paste of the February motion. While an initial delay due to

COVID may have been reasonable under Rule 6, the amount of time and lack of proof of diligence

at this point renders such neglect inexcusable. See Choi v. Kim, 258 F. App’x 413, 415-416 (3d

Cir. 2007) (upholding district court’s dismissal considering the Plaintiff’s “failure to serve the

defendant… the repeated delays by [plaintiff’s] counsel, and the failure of [plaintiff’s] counsel to

respond with ‘reasonable haste’ in opposing the call for dismissal.”).

       Finally, in Plaintiff’s “update” to the copied portion of the earlier motion, he claims that

“due to no response from the Bucks County Sheriff, ” he sent a process server to the officer’s

address, “but the office was found to be vacant.” Motion at 2, ECF 26. He states that he now has

hired a private investigator to find an address where Defendant can be served. Id. at 3. This is

contradictory and confusing, as Plaintiff stated, just paragraphs earlier, that Plaintiff received a

call from a deputy at the Sheriff’s Office “that service was made” as requested. Id. Plaintiff

attached no evidence showing his communications with Bucks County, with a process server, or

with a private investigator.    Given the backdrop of unexcused delay here and the factual

inconsistency within the Motion, I do not find that Plaintiff’s unsubstantiated claims here are good

cause for even further delay.

       In that regard, there is little reason to credit the representations of Plaintiff’s counsel. I

have previously detailed the degree to which the federal courts have criticized Mr. Thomas’




                                                 4
conduct, see Scripnicencu v. LSF9 Participation Trust, No. 19-5280, 2020 WL 4805349, at *13

n.11 (E.D. Pa. Aug, 18, 2020), and the Defense is correct that I have already cautioned him here

against frivolous filings. See ECF 15.

          Taking “account of all relevant circumstances,” I find that Plaintiff has not shown

excusable neglect for his continued failure to effectuate service or good cause for continued delay.

See Pioneer, 507 U.S. at 395. Accordingly, his motion will be denied, and Defendant Stock and

Grimes will be dismissed without prejudice, and Plaintiff may not attempt to join them in this

action.

          II.    Motion to Dismiss

          Defendant New Century Financial Services, joined by co-defendant Pressler and Pressler,

LLP, moves to dismiss for failure to prosecute this action and seeks dismissal with prejudice under

Federal Rule of Civil Procedure 41(b). Specifically, Defendant seeks dismissal because (1)

Plaintiff has failed to serve Stock and Grimes, and (2) Plaintiff has failed to advance the litigation

by beginning the discovery process. See Motion at 5-6, ECF 23-2. In response, Plaintiff requests

a conference be scheduled with the Court to begin the discovery process. See Opposition to

Motion, ECF 25.

          As Defendant acknowledges, dismissal is an “extreme” sanction for a plaintiff’s failure to

prosecute. See Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863, 867 (3d Cir. 1984). Courts

must consider six factors in granting dismissal. Id. at 868. One of the factors is “the effectiveness

of sanctions other than dismissal.” Id. Here, I have dismissed the unserved Defendant, and a

scheduling order will promptly be entered. I understand Defendant’s frustration with the pace of

the litigation, but the several months of delay, without having had to engage in discovery, is not

sufficient to warrant this extreme measure. Accordingly, Defendant’s motion will be denied.




                                                  5
Nonetheless, recognizing Plaintiff’s delay, and the appropriateness of there being some

consequence, Defendant is invited to submit a proposed Case Management Order for the Court’s

consideration.


                                                          /s/ Gerald Austin McHugh
                                                        United States District Judge




                                             6
